        Case 1:17-cv-02989-AT Document 1079 Filed 03/17/21 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
    Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
     Defendants.


  PLAINTIFFS’ CONSENT MOTION TO AMEND ORDER DIRECTING
           TRANSFER OF ELECTRONIC EQUIPMENT

      Curling Plaintiffs and Coalition Plaintiffs, with express consent of the

State Defendants and without noted objection of the Fulton County Defendants,

respectfully request that the Court amend its Order of September 2, 2020 (Dkt.

No. 858) (the “Order”) to permit Plaintiffs to record video (without sound) of

their inspection continuously, but without an independent court videographer,

and in support thereof, state as follows:

      1.     Pursuant to this Court’s Order, on September 4, 2020, the Fulton

County Defendants provided Plaintiffs with those certain items needed for testing

as described in the Georgia Secretary of State’s Logic and Accuracy Procedures

and as named in the Order.



                                            1
        Case 1:17-cv-02989-AT Document 1079 Filed 03/17/21 Page 2 of 7




      2.     Plaintiffs complied with the Order’s direction to arrange for all testing

to be video (without sound) recorded continuously by an independent court

videographer, at Plaintiffs’ expense, and to make the entire video available to

Defendants no later than 9:00 a.m. on September 10, 2020, before the

commencement of the scheduled preliminary injunction hearing.

      3.     To date, Curling Plaintiffs have incurred over $30,000 in independent

court videographer expenses connected to their inspection.

      Wherefore, Plaintiffs, with State Defendants’ express consent,1

respectfully request that the Court revise the Order by adding the following

paragraph between subsections 3 and 4 of the Order:

             3.1. As of March 17, 2021, Plaintiffs shall arrange for all testing to be

             video (without sound) recorded continuously with a continuous

             display to include the date, hour, minute, and second of recording by

             Plaintiffs’ counsel or those directly under Plaintiffs’ counsel’s

             supervision at the office of Krevolin & Horst, LLC.




1
  Curling Plaintiffs asked for consent from Defendants to the relief requested in
this Consent Motion on March 8, 2021 and circulated a draft Consent Motion on
March 11, which State Defendants approved after minor revisions. To date, Fulton
County Defendants have not objected or otherwise responded to the request.
                                          2
       Case 1:17-cv-02989-AT Document 1079 Filed 03/17/21 Page 3 of 7




      For the foregoing reasons, Plaintiffs respectfully request that the Court

grant this Consent Motion and issue an order as requested herein. A proposed

order is attached for the Court’s convenience.

      Respectfully submitted, this 17th day of March 2021.

David D. Cross                       Adam M. Sparks
David D. Cross (pro hac vice)        Halsey G. Knapp, Jr.
Veronica Ascarrunz (pro hac          GA Bar No. 425320
vice)                                Adam M. Sparks
Eileen Brogan (pro hac vice)         GA Bar No. 341578
Lyle P. Hedgecock (pro hac vice)     KREVOLIN & HORST, LLC
Mary G. Kaiser (pro hac vice)        1201 West Peachtree Street, NW
Robert W. Manoso (pro hac vice)      Suite 3250
MORRISON & FOERSTER LLP              Atlanta, GA 30309
2100 L Street, NW, Suite 900         Tel: (404) 888-9700
Washington, DC 20037                 Fax: (404) 888-9577
(202) 887-1500                       HKnapp@khlawfirm.com
Telephone: (202) 887-1500            Sparks@khlawfirm.com
Facsimile: (202) 887-0763
DCross@mofo.com
VAscarrunz@mofo.com
EBrogan@mofo.com
LHedgecock@mofo.com
MKaiser@mofo.com
RManoso@mofo.com

    Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg




                                         3
      Case 1:17-cv-02989-AT Document 1079 Filed 03/17/21 Page 4 of 7




Bruce P. Brown
Bruce P. Brown                    Robert A. McGuire, III
Georgia Bar No. 064460            Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC             (ECF No. 125)
1123 Zonolite Rd. NE              ROBERT MCGUIRE LAW FIRM
Suite 6                           113 Cherry St. #86685
Atlanta, Georgia 30306            Seattle, Washington 98104-2205
(404) 881-0700                    (253) 267-8530

                Counsel for Coalition for Good Governance

Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600
                 Counsel for William Digges III, Laura Digges,
                       Ricardo Davis & Megan Missett




                                      4
      Case 1:17-cv-02989-AT Document 1079 Filed 03/17/21 Page 5 of 7




                                          Bryan P. Tyson
Vincent R. Russo                          Bryan P. Tyson
Georgia Bar No. 242628                    Georgia Bar No. 515411
vrusso@robbinsfirm.com                    btyson@taylorenglish.com
Josh Belinfante                           Jonathan D. Crumly
Georgia Bar No. 047399                    Georgia Bar No. 199466
jbelinfante@robbinsfirm.com               jcrumly@taylorenglish.com
Carey A. Miller                           James A. Balli
Georgia Bar No. 976240                    Georgia Bar No. 035828
cmiller@robbinsfirm.com                   jballi@taylorenglish.com
Alexander Denton                          Diane F. LaRoss
Georgia Bar No. 660632                    Georgia Bar No. 430830
adenton@robbinsfirm.com                   dlaross@taylorenglish.com
Robbins Ross Alloy Belinfante             Bryan F. Jacoutot
Littlefield LLC                           Georgia Bar No. 668272
500 14th Street, N.W.                     bjacoutot@taylorenglish.com
Atlanta, Georgia 30318                    Loree Anne Paradise
Telephone: (678) 701-9381                 Georgia Bar No. 382202
Facsimile: (404) 856-3250                 lparadise@taylorenglish.com
                                          TAYLOR ENGLISH DUMA LLP
                                          1600 Parkwood Circle, Suite 200
                                          Atlanta, GA 30339
                                          Telephone: 678-336-7249

                       Counsel for State Defendants




                                     5
       Case 1:17-cv-02989-AT Document 1079 Filed 03/17/21 Page 6 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of LR 5.1, using font type of Times New

Roman and a point size of 14.

                                            Adam M. Sparks
                                            Adam M. Sparks
        Case 1:17-cv-02989-AT Document 1079 Filed 03/17/21 Page 7 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on March 17, 2021, a copy of the foregoing

PLAINTIFFS’ CONSENT MOTION TO AMEND ORDER DIRECTING

TRANSFER OF ELECTRONIC EQUIPMENT was electronically filed with

the Clerk of Court using the CM/ECF system, which will automatically send

notification of such filing to all attorneys of record.

                                                Adam M. Sparks
                                                Adam M. Sparks
